Citation Nr: 9931435	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a back disability on 
a secondary basis.

2. Entitlement to service connection for a left hip 
disability on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1940 to 
December 1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In a February 1999 statement, the veteran withdrew his claim 
for an increased evaluation of his service-connected right 
knee disability currently evaluated as 60 percent disabling.  

In addition, the Board notes that in a June 1999 rating 
decision, the RO granted the veteran's claim of entitlement 
to service connection for a left knee disability as secondary 
to the service-connected right knee disability and assigned a 
20 percent evaluation effective from June 1, 1995.  By an 
August 1995 notice of decision letter, the veteran was 
informed that the above grant was considered a full grant of 
benefits (i.e., entitlement to service connection) sought on 
appeal for this issue.  The record does not contain a notice 
of disagreement as to the rating or the effective date 
assigned, and thus, such matters are not in appellate status 
at this time.  See Grantham v. Brown, 114 F 3d. 1156 (Fed. 
Cir. 1997).

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO.  

2. In a June 1999 rating decision, the RO granted entitlement 
to service connection for a left knee disability as 
secondary to the service-connected right knee disability.

3. The claim of entitlement to service connection for a low 
back disability on a secondary basis is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

4. The veteran's current left hip disability, identified as 
arthritis of the left hip, is related to overuse from the 
service-connected right knee.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a low 
back disability on a secondary basis is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. After resolving all doubt in favor of the veteran, the 
veteran's left hip disability, identified as arthritis of 
the left hip, is proximately due to or the result of 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that service connection is in 
effect for residuals of a right knee replacement currently 
evaluated as 60 percent disabling, varicose veins of the 
right leg evaluated as zero percent disabling, and a left 
knee disability evaluated as 20 percent disabling.  

In essence, the veteran contends that the left hip and back 
disabilities are proximately due to his service-connected 
right knee disability.  In the alternative, he contends that 
the left hip and back disabilities are related to his 
service-connected disabilities.  

Factual Background

The service medical records reflect that the veteran injured 
his right knee in 1940 and 1941.  He underwent surgical 
repair for internal derangement of the right knee in 194[1].  
His bones and joints were evaluated as normal following a 
motor vehicle accident in August 1942.  A July 1945 x-ray 
reflects that the lumbar spine and pelvis were evaluated as 
normal.  The veteran was separated from service in August 
1945.  The service medical records are silent as regards an 
injury to the left hip or back in-service.

Post service medical records to include VA medical records 
dated for the period of March 1973 to October 1973 reflect 
inter alia dislocation of the left hip and deep laceration of 
the left flank sustained in a March 1973 motor vehicle 
accident; minimal left hip discomfort and good range of 
motion of both hips in June 1973; a x-ray of the pelvis 
revealed no fractures or evidence of dislocation and that the 
femoral heads were well seated in June 1973; complaints of 
discomfort in the left flank and no pain in the left hip in 
July 1973; and questionable dislocation of the left hip and 
deep laceration into the left flank sustained in March 1973 
as noted in an August 1973 entry.  In September 1973, the 
veteran complained of discomfort in the low back area.  A 
repeat x-ray of the pelvis was unremarkable.  An October 1973 
entry reflects that the right leg was shorter than the left 
leg, that prosthetics were prescribed, and that the veteran 
used a cane.  

Treatment records for the period of January 1980 to September 
1982 reflect that the veteran was evaluated on multiple 
occasions for inter alia head trauma, ataxia, spinal cord 
damage, right knee laxity, and falls.  Briefly, these records 
reflect a history of the in-service injury, the 1973 motor 
vehicle accident, and that the veteran was treated at a 
private facility where he reportedly underwent exploration of 
the back.  The veteran did not complain of a back injury at 
the time of treatment for [injuries sustained in the] motor 
vehicle accident.  In January 1980, the veteran used heel 
lifts and a cane.  In February 1980, there was no back pain 
on straight leg raising.  The veteran was hospitalized from 
August 1980 to November 1980 for a posterior fossa lesion of 
unknown etiology, benign prostatic hypertrophy, bleeding 
hemorrhoids, conversion reaction, and unstable knee joint, 
late effect.  During the 1980 hospitalization, the veteran 
complained of occasional problems with low back pain.  It was 
observed that the veteran had a scar with a depression over 
the right lower back.  An October 1980 VA examination 
reflects that the veteran had worked construction until 
January 1980 and stopped because of a back and knee 
disability.  A handwritten note affixed to the VA examination 
reflects that veteran quit work because of a neurologic 
condition and not a back or knee condition.  Entries dated in 
December 1980 reflect that the veteran complained of falling 
more and feeling anxious.  At that time, the veteran 
ambulated with a walker and a cane.  A x-ray reflects inter 
alia some degenerative disease in the thoracic and sacral 
spine.  A September 1981 hospital summary for an unrelated 
matter reflects a motor vehicle accident with exploration of 
the back and "questionable procedure [was] performed in 
1974."  In January and February 1982, the veteran sustained 
abrasions from falls.  The February 1982 VA examination 
reflects that the veteran fell down and manifests some 
"pretty bad abrasions" on his right leg.  The examiner 
noted that "it was a wonder [the veteran did] not have a 
real good backache on top everything else."  A September 
1982 entry reflects that the veteran was evaluated for 
multiple superficial abrasions on the right chest, right arm, 
and right thigh in particular following a fall.  

Other VA medical records dated from February 1994 to July 
1996 reflect that the veteran complained of chronic left hip 
and back complaints in February 1994.  The assessment 
included knee lock and back pain - secondary to a motor 
vehicle accident - past injury.  The veteran was referred for 
re-evaluation of chronic back complaints.  In pertinent part, 
a March 1994 entry reflects that the veteran reported left 
hip pain of approximately 2 years duration.  In the past few 
years, the left hip and low back pain had increased.  The 
examination reflected no pain on range of motion of the hip.  
The assessment included anterior cruciate ligament and medial 
collateral ligament injuries in the 71 year old male.  The 
March 1994 x-ray of the pelvis reflects no bone disease or 
disorder in the sacrum innominate bones or hips.  The 
sacroiliac joints, hip joints, and symphysis pubis were 
evaluated as normal.  The impression was normal pelvis.  In 
June 1994, the veteran underwent a right total knee 
replacement.  The records of that hospitalization are silent 
as regards a left hip or back disability.  In relevant part, 
an April 1995 VA record reflects positive low back [ . . ] 
and continue Tylenol for low back pain.  In June 1995, the 
veteran complained of pain in the right buttock, inter alia, 
and muscle spasms.  The physician noted that he was unsure of 
the etiology of the symptoms.  

A July 1995 VA joints examination reflects inter alia 
complaints regarding the left hip and that the veteran 
believes his left knee wore out in favoring his right knee.  
The report reflects "re left hip and left knee pain as a 
consequence of compensating for right knee . . . [t]old had 
arthritis."  On examination, the left hip manifested 
positive bursal tenderness, a negative Fabere, and mild 
crepitus.  The diagnoses included inter alia possible 
trochanteric bursitis of the left knee.  Otherwise, the 
examination report is silent for any disability relating to 
the back.  

A July 1996 orthopedic entry reflects complaints of increased 
left hip pain.  On examination, there was positive cracking 
of the trochanter, pain on range of motion, and that the left 
hip was non-tender to palpation.  The x-ray of the pelvis 
reflects positive osteoarthritic changes of the left hip and 
degenerative joint disease of the lumbar spine.  The x-ray of 
the left hip reflects that the left hip joint space was 
intact with positive osteosclerosis and [. . .] osteophytes.  
The assessment inter alia was degenerative joint disease of 
the lumbar spine, left hip trochanteric bursitis, consider 
injection.  

Testimony from the July 1996 personal hearing reflects that 
the veteran wears a brace, that it helps quite a bit, and 
that he has continuous pain.  He has problems with both hips.  
He reported that six weeks after the total knee replacement, 
he was informed that he would need a left hip replacement for 
an arthritic condition.  He was informed that he took the 
weight off his right side causing the left side to hurt.  He 
frequently fell.  He injured his right leg and left kidney in 
a 1973 "truck wreck."  He did not know whether he had any 
residual problems from that wreck.  The veteran's wife 
reported "not really."  She reported that he went back to 
work a year and a half later.  His lower back and both hips 
are affected by degenerative bone disease which keep him from 
getting up and doing anything.  He reported that physicians 
have told him that his back condition could be affected by 
his right knee disability.  He was told it was from over 
compensating for the right side.  His wife reported that he 
stopped working because of a stroke.  The left leg does more 
work than the right and it was more muscled.  He has limped 
since his first surgery in military service.  He was given 
shoe lifts, a walker, a brace, and a cane in 1980.  He takes 
medication for muscle spasms in both legs.  

An August 1996 report from Dr. G. Thomas reflects inter alia 
injured right knee with subsequent left hip overuse injury 
resulting in eventual total knee arthroplasty to the right 
knee in 1994.  The veteran complained of lower back and hip 
pain.  There was pain and crepitation somewhat to the left 
hip with slight spasm.  X-rays of the left hip show 
degenerative osteoarthritic changes to a moderate degree.  
The diagnoses included inter alia left hip degenerative 
osteoarthritis.  There is no diagnosis of a back disability.  
The report of an office visit in January 1999 makes no 
reference to a back or hip disability.  

A fee-basis examination performed by Canyon Medical Group in 
April 1999 reflects that the physical examination was based 
on his observation of the veteran and formal testing.  The 
veteran reported that he sustained torn ligaments of the 
right knee in 1941 and a left knee injury in 1943.  
Thereafter, he had three operations for what the veteran 
reported as ligament reconstruction on the right knee.  In 
1994, he had a total right knee replacement, which is now 
stated to be loose.  He uses a cane and braces on the left 
and right knee.  He had a lift under the right heel.  He 
denied any prior injuries.  He reported stomach surgery in 
1974.  The veteran reported that he stopped working in 1979 
as a truck driver because of a stroke.  On examination of the 
spine and hip, there was no back pain, no functional 
limitation to the lumbar spine, no weakness, no fatigue, or 
lack of endurance.  There was no scoliosis.  There was a 
complaint of pain with palpation of an invaginated scar over 
the left posterior sacroiliac area.  Muscle strength was 
normal and sensation was undisturbed.  There was no complaint 
of pain to palpation of the lower back, the flanks, or the 
gluteal areas.  Muscle strength was normal and sensation 
appeared intact.  The veteran fairly readily came to a 
recumbent position face up on the examining table.  There was 
some limitation of motion of the hips when supine.  This 
physician reviewed the clinical records to include the July 
1995 VA examination report, which indicated complaints of 
left hip and knee pain, as a consequence of compensation for 
the right knee.  Flexion of the left knee was noted to be 111 
degrees with normal extension.  The examiner noted that these 
findings would tend to indicate a problem with the left knee, 
although no diagnosis was made in regard to the left knee.  
What was mentioned was a possibility of trochanteric bursitis 
on the left.  In relevant part, the fee basis examiner 
reported that the left knee problem, in part, was secondary 
to the right knee disability which may be related to 
additional reliance on the left knee because of the required 
rehabilitation, in regard to the right knee arthroplasty, and 
the necessity to bear weight.  This examiner further opined 
that the natural history of the degenerative changes noted by 
radiographs of the left knee was an ever increasing problem 
and it was possible that the problems with the right knee 
could bring about an aggravation of the left knee 
difficulties.  This examination bears neither a positive back 
examination nor a diagnosis relative to the back.  

A.  Back Disability

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  However, a 
claim for secondary service connection, like all claims, must 
be well-grounded, that is, the claim must be plausible or 
capable of substantiation.  See Reiber v. Brown, 7 Vet. App. 
513 (1995).  Therefore, competent medical evidence must tend 
to indicate or make possible a relationship between the 
current service-connected disabilities and the nonservice-
connected back complaints.  

In pertinent part, service medical records to include the 
separation examination reveal no back disability.  As a 
matter of fact, a July 1945 x-ray reflects that the lumbar 
spine was within normal limits.  The VA medical records post 
service reflect a motor vehicle accident with a back 
procedure, occasional complaints of back discomfort, and a 
history of falls related to a neurologic problem and right 
knee laxity.  Despite medical records which report right knee 
laxity and falls, the Board cannot ignore the history of a 
motor vehicle accident in 1973 and an unknown back procedure, 
a neurologic problem that caused imbalance in 1980, or 
degenerative joint disease of the lumbar spine in 1996.  
Other medical evidence simply provides objective findings 
related to complaints of back discomfort/pain or occasional 
evaluations of the back without relating the findings to 
service or a service-connected disability.  In that regard, 
no physician has established that a back disability is 
proximately due to or was caused by any service-connected 
disability.  Further, while the April 1999 fee basis 
examination reflects pain on palpation of an invaginated scar 
over the left posterior sacroiliac area, there was no 
complaint of pain to palpation of the lower back or that this 
finding was related to the service-connected disabilities.  
In essence, none of the treatment records have related a back 
disability, particularly degenerative joint disease of the 
lumbar spine, to a service-connected disability.  

The Board acknowledges the veteran's contentions referable to 
the back disability.  However, the evidence of record, 
specifically, the April 1999 fee basis examination addressed 
above does not support his claim that a low back disability 
is related to his military service or a service-connected 
disability.  See Reiber, supra.  Neither the veteran's 
statements or those of his wife without competent medical 
evidence are sufficient to well-ground his claim when the 
determinative issue is one of medical etiology or a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Because 
the veteran cannot meet his initial burden by relying on his 
own opinion as to medical matters and he has submitted no 
cognizable evidence to support his claim that the back 
disability is proximately due to or was caused by the 
service-connected right knee disability or in the 
alternative, by service-connected disabilities, the claim for 
service connection for a back disability on a secondary basis 
is not well-grounded.  See Caluza v. Brown, 7 Vet. App. 498 
(1995); Allen, supra.  Without competent medical evidence 
establishing a nexus between 1) the back complaints and 
service or 2) the back complaints and a service-connected 
disability, the claim for service connection must be denied.  
See 38 C.F.R. §§ 3.303, 3.310; Allen, supra.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107.  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107; Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The Board finds the above discussion sufficient to inform the 
veteran of the elements necessary to complete his 
applications for service connection of a back disability.  
See Graves v. Brown, 8 Vet. App. 522 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


B.  Left Hip

At the outset, the veteran's claim for service connection of 
a left hip disability is well-grounded, that is, the claim is 
plausible or capable of substantiation.  38 U.S.C.A. § 5107.  
The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id. 

As noted above, service connection may be granted if the 
evidence demonstrates that the current disability resulted 
from an injury or disease incurred in or aggravated 
coincident with service in the Armed Forces.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  When service 
connection is granted for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  

To establish service connection on a secondary basis, the 
evidence must show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 (1995).  

In pertinent part, the veteran injured his right knee in-
service.  Thereafter, the veteran underwent several knee 
surgeries.  He experienced laxity of the right knee, wore a 
right knee brace, and later developed problems with the left 
knee.  

The Board stresses that it is not constrained to limit its 
considerations to deductive reasoning and may use the 
inductive process if the evidence of record allows such 
consideration.  See generally, Mattern v. West, 12 Vet. App. 
222 (1999).  The April 1999 fee basis examination reflects no 
complaints of pain to the flanks or gluteal areas with some 
limitation of motion of the hips when supine.  The examiner 
reviewed the 1995 VA examination report to conclude that 
these findings would tend to indicate a problem with the left 
knee . . . [w]hat was mentioned was a possibility of 
trochanteric bursitis on the left.  In relevant part, the 
Board emphasizes that the fee basis examiner reported that 
the left knee problem, in part, was secondary to the right 
knee disability which may be related to additional reliance 
on the left knee because of the required rehabilitation, in 
regard to the right knee arthroplasty, and the necessity to 
bear weight.  This examiner further opined that the natural 
history of the degenerative changes noted by radiographs of 
the left knee is an ever increasing problem and it is 
possible that the problems with the right knee could bring 
about an aggravation of the left knee difficulties.  The 
Board observes that the RO service-connected the left knee 
disability as due to the right knee disability in June 1999.  
Therefore, while the fee basis examiner in April 1999 did not 
provide a diagnosis or opinion as regards the left hip, the 
Board notes that the inductive process would place the 
evidence in equipoise relying on the medical reports.  

Notwithstanding the fact that the veteran sustained some type 
of injury to the left side of his body in a motor vehicle 
accident in 1973 as documented by VA records dated in 1973, 
there is some question as to whether the left hip was 
dislocated at that time.  However, while the veteran was 
evaluated on numerous occasions thereafter for his right knee 
and other health concerns, the records are silent as regards 
left hip complaints until 1994.  In February and March 1994, 
more than 20 years later, the veteran reported chronic left 
hip pain dating back to 1992.  A March 1994 x-ray of the hips 
was normal.  The Board observes that the veteran underwent a 
total right knee replacement in June 1994.  The VA joints 
examination dated in July 1995 reflects that the left hip 
manifested positive bursal tenderness and mild crepitus with 
a diagnosis of left knee possible trochanteric bursitis.  A 
July 1996 orthopedic entry reflects positive cracking of the 
trochanter, tenderness, and pain on range of motion of the 
left hip.  The x-ray of the left hip reflected osteoarthritic 
changes.  The assessment was left trochanteric bursitis of 
the left hip.  In July 1996, the veteran testified that six 
weeks following the total knee replacement, he was informed 
that he would need a left hip replacement for an arthritic 
condition.  An August 1996 medical report from Dr. Thomas 
reflects injured right knee with subsequent left hip overuse 
injury resulting in eventual total knee arthroplasty.  

Simply, the evidence of record appears to indicate that the 
left hip became symptomatic with the progressive right knee 
disability and worsened following the right knee replacement 
and coincident with the rehabilitation therefor.  In that 
regard, when the April 1999 fee basis examination and opinion 
are considered with Dr. Thomas' opinion, service connection 
for arthritis of the left hip is warranted.  See generally 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  This 
finding is further buttressed by the testimony of the veteran 
and his wife with supporting documentation which is competent 
to establish the required nexus between the service-connected 
disabilities and the current left hip disability.  
Accordingly, the Board determines that the evidence is in 
equipoise regarding the claim, which raises consideration of 
the benefit of the doubt doctrine.  Based on the foregoing 
medical assertions and the entire evidence of record, the 
Board concludes that the evidence, viewed objectively, 
reasonably supports the veteran's claim for service 
connection for a left hip disability, identified as arthritis 
of the left hip; therefore, the appeal is granted.  38 C.F.R. 
§ 3.102 (1999).  


ORDER

Service connection for a back disability on a secondary basis 
is denied.

Service connection for arthritis of the left hip on a 
secondary basis is granted.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

